COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re MarOpCo

Appellate case number:      01-15-00579-CV

Trial court case number:    2015-34950

Trial court:                11th District Court of Harris County

       Real parties in interest, Preston Marshall and Rusk Management, L.L.C., have
filed an “Emergency Motion to Vacate Order Granting, in Part, Relator’s Request for
Emergency Relief Pending Mandamus Review.” The motion to vacate is GRANTED.
The portion of this Court’s July 3, 2015 order staying portions of the trial court’s July 2,
2015 Temporary Restraining Order is withdrawn.

               It is so ORDERED.


Judge’s signature:            /s/ Justice Terry Jennings
                               Acting individually  Acting for the Court

Date: July 3, 2015